Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the application filed 11/16/2020.
2.  Claims 1-7 have been examined and are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.  Claims 1-7 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The following terms lack antecedent basis:	
(i) the cluster (line 7 of claim 1).  Correction is required.
(ii) the actual production environment (line 7 of claim 1).  Correction is required.
(iii) the native cloud computing cluster operation log (lines 5-6 of claim 2).  Correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


4.  Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims appear to define the metes and bounds of an invention without claiming associated computer hardware required for execution.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



5.  Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta U.S Patent No. 9,699,049.
As to claim 1, Gupta teaches a task scheduling simulation system, the system includes a data preprocessing subsystem and a task scheduling subsystem; 
the data preprocessing subsystem is used to filter the input cloud computing log information for abnormal data and extract running time of each task (…The predictive model takes into account time-series data of varied systems level and Hadoop cluster-level metrics and raises alarms when an anomaly is detected. The predictive model may also be capable of identifying major metrics that contribute to lines 23-29 column 3; …The predictive model collects data from time-series database. The nodes in the cluster generate the data at every periodic interval. The predictive model may run machine-learning based algorithms and output a "score" for each node at every time intervals. The score indicates whether any node in the cluster has a possibility of going anomalous in near future or not. The outputs from the model are then propagated to the scheduler using, for example, Scheduler Feedback Language (SFL). The scheduler extension also can support a pull model, wherein it requests for scores from the predictive model using a REST API. The scheduler then checks scores of each node and makes scheduling decision for the future workloads in the cluster…, lines 46-59 column 3); 
the task scheduling subsystem is used to enqueue or dequeue tasks from the batch task and real-time task running queues of each node, and keep the number and status of tasks currently running in the cluster consistent with the actual production environment (…The YARN Scheduler 112 runs in the context of RM. The main responsibility of the YARN scheduler 112 is to make scheduling decisions based on available resources information received from RM. The YARN Scheduler 112 contains multiple queues and each queue has a fraction of the total capacity of the cluster. These queues are elastic in nature and can grow and shrink based on application needs. Scheduler allocates workloads to appropriate nodes based on data locality, resource availability, and type of hardware…, lines 20-28 column 7), and update the number of CPU cores, and the used and available memory capacity of each node according to resource requirement of each task, to obtain the latest topology of the overall cluster resource utilization (…The NM is the "worker" daemon in YARN. It authenticates container leases, manages containers, and monitors their execution. NM can be configured to report memory, CPU, and other available resources for a node. After registering with the RM, NM sends heartbeats with its status and receives instructions for launching or killing the containers in the node…, lines 35-41 column 7). 
As to claim 4, Gupta further teaches the task scheduling subsystem comprises a task operation information processing unit, a control unit, and a machine node event processing unit; 
the task operation information processing unit comprises a task operation information loading module, a task event driving module and a task scheduling algorithm module (…The YARN Scheduler 112 runs in the context of RM. The main responsibility of the YARN scheduler 112 is to make scheduling decisions based on available resources information received from RM. The YARN Scheduler 112 contains multiple queues and each queue has a fraction of the total capacity of the cluster. These queues are elastic in nature and can grow and shrink based on application needs. Scheduler allocates workloads to appropriate nodes based on data locality, resource availability, and type of hardware…, lines 20-28 column 7;…The NM is the "worker" daemon in YARN. It authenticates container leases, manages containers, and monitors their execution. NM can be configured to report memory, CPU, and other available resources for a node. After registering with the RM, NM sends heartbeats with its status  lines 35-41 column 7);
the control unit comprises a simulator operation control module, and a machine node resource information counting and collecting module; the machine node event processing unit comprises a machine node event information module and a machine node event driving module (…If an anomaly score is received for a node, which is between the hard and soft threshold, that node is put in a watch list. The feedback policy module generates an execution plan of not scheduling anything further on that node. However, current workloads running on this node are not moved. Rather, the system waits for the next three iterations of the SFL to be generated for that node and compares the previous anomaly scores with the current one. If the current score is less than the soft threshold, the node is removed from the watch list and the system starts scheduling workload on that node. However, if the score increases monotonically in the last three iterations, the system looks into the influencers contributing to the anomaly for that node. The influencers may be compared with health reports generated by node managers of the faulty nodes. Depending on the type of influencers, an execution plan can be created to overcome the effects. For example, if influencers are CPU-related metrics, then the system may refrain from assigning the nodes further workload allocations. Similarly, if influencers are IO-related, the system may create an appropriate execution plan that solves the IO problems in the nodes…, lines 47-67 column 8).
As to claim 5, Gupta further teaches the task event driving module comprises a batch task event driving submodule and an online task event driving submodule (…The YARN Scheduler 112 runs in the context of RM. The main responsibility of the YARN scheduler 112 is to make scheduling decisions based on available resources information received from RM. The YARN Scheduler 112 contains multiple queues and each queue has a fraction of the total capacity of the cluster. These queues are elastic in nature and can grow and shrink based on application needs. Scheduler allocates workloads to appropriate nodes based on data locality, resource availability, and type of hardware…, lines 20-28 column 7;…The NM is the "worker" daemon in YARN. It authenticates container leases, manages containers, and monitors their execution. NM can be configured to report memory, CPU, and other available resources for a node. After registering with the RM, NM sends heartbeats with its status and receives instructions for launching or killing the containers in the node…, lines 35-41 column 7). 
As to claim 6, Gupta further teaches the machine node event information module comprises a node adding submodule and a node deleting submodule (…If an anomaly score is received for a node, which is between the hard and soft threshold, that node is put in a watch list. The feedback policy module generates an execution plan of not scheduling anything further on that node. However, current workloads running on this node are not moved. Rather, the system waits for the next three iterations of the SFL to be generated for that node and compares the previous anomaly scores with the current one. If the current score is less than the soft threshold, the node is removed from the watch list and the system starts scheduling workload on that node. However, if the score increases monotonically in the last three iterations, the system looks into the influencers contributing to the anomaly for that node. The influencers may be compared lines 47-67 column 8). 
As to claim 7, Gupta further teaches the machine node event driving module comprises a hash table (…If an anomaly score is received for a node, which is between the hard and soft threshold, that node is put in a watch list. The feedback policy module generates an execution plan of not scheduling anything further on that node. However, current workloads running on this node are not moved. Rather, the system waits for the next three iterations of the SFL to be generated for that node and compares the previous anomaly scores with the current one. If the current score is less than the soft threshold, the node is removed from the watch list and the system starts scheduling workload on that node. However, if the score increases monotonically in the last three iterations, the system looks into the influencers contributing to the anomaly for that node. The influencers may be compared with health reports generated by node managers of the faulty nodes. Depending on the type of influencers, an execution plan can be created to overcome the effects. For example, if influencers are CPU-related metrics, then the system may refrain from assigning the nodes further workload allocations. Similarly, if influencers are IO-related, the system may create an appropriate execution plan that solves the IO problems in the nodes…, lines 47-67 column 8).
Allowable Subject Matter
6.  Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Patent No. 10,831,633 discloses predicting run-times for workflows in distributed computing systems, such as Hadoop or other MapReduce frameworks.
U.S Patent No. 10,346,188 discloses a distributed, location aware file system that provides redundant storage of large data sets and a cluster resource manager that assigns computing resources to schedule and run specific applications.
U.S Patent No. 10,572,306 discloses a utilization-aware approach to cluster scheduling, to address resource fragmentation and to improve cluster utilization and job throughput.
U.S Patent No. 10,510,007 discloses generating performance prediction model and estimating execution time for applications.
U.S Publication No. 2014/0245298 discloses communicating with an application workload scheduler of a distributed computing application, such as a Job Tracker node of a Hadoop cluster, and with the virtualized computing environment underlying the application.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dennis Chow can be reached on (571) 272-7767. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194